Citation Nr: 0927666	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to June 6, 2006 and in excess of 20 percent for 
degenerative disc disease (DDD), L5-S1, postoperative disc 
arthroplasty thereafter.   

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from January 1977 to 
March 1986.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

As the appeal involves a request for a higher initial rating 
following the grant of service connection for DDD, L5-S1, 
postoperative disc arthroplasty, the Board has characterized 
this matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Further, while the RO has 
assigned a higher initial rating for the Veteran's low back 
disability during the pendency of this appeal, as a higher 
rating is available, and the Veteran is presumed to seek the 
maximum available benefit, the claim for an initial higher 
rating remains viable on appeal. Id; AB v. Brown, 6 Vet. App. 
35, 38 (1993).  He initially disagreed with the 10 percent 
rating assigned, so the issue has been recharacterized as set 
forth on the title page.

The matter of an initial higher rating for DDD, L5-S1, 
postoperative disc arthroplasty will be considered within the 
Remand section of this document below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.
 

FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  There is no competent objective medical evidence 
indicating that the Veteran currently has tinnitus, or that 
complaints of tinnitus are related to service.

3.  The first clinical evidence of bilateral hearing loss was 
many years after service, and there is no medical evidence or 
opinion that there exists a medical relationship, or nexus, 
between current bilateral hearing loss and the Veteran's 
active military service.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008). 

2.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102,  3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2007 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  The April 2007 letter also provided information 
regarding disability ratings and effective dates consistent 
with Dingess/Hartman.  The July 2007 RO rating decision 
reflects the initial adjudication of the claims for service 
connection for tinnitus and for bilateral hearing loss.  
Hence, the April 2007 letter-which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), VA medical records, and private 
medical records. Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he has hearing loss and tinnitus 
related to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v.  
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after   
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a Veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 


A June 1980 annual physical examination includes audiometric 
testing that revealed pure tone decibel thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-
10
LEFT
0
5
0
-
10
The Veteran's ears were assessed as normal.

While a November 1985 five year examination report failed to 
include audiometric testing, the Veteran's ear were assessed 
as normal and there was no findings or complaints of hearing 
loss or tinnitus.  The Veteran was separated from active 
military service in March 1986.

The absence of in-service evidence of hearing loss or 
tinnitus is not fatal to a claim for service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service  
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Audiometric testing performed during an annual Reserve 
examination in February 1990 revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
10
10
10
30
30

The Veteran's ears were assessed as normal. On 
contemporaneous self-report the Veteran denied hearing loss 
and there were no complaints or findings of tinnitus.  

Audiometric testing performed during a February 1994 annual 
Reserve examination in February 1994 revealed that pure tone 
decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
15
10
10
20
20

The Veteran's ears were assessed as normal. On 
contemporaneous self-report the Veteran denied hearing loss 
and there were no complaints or findings of tinnitus 


Private and VA medical records from November 1996 to January 
2007 are negative for complaints, findings, or diagnosis of 
hearing loss or tinnitus. 

A February 2007 VA audiology record reflects that the Veteran 
was seen for a hearing evaluation due to complaints of daily 
ringing, tinnitus, both ears for many years.  the Veteran 
stated he usually had the ringing in the morning and it was a 
low pitch sound.  He complained of diminished hearing and 
claimed noise exposure in the Army from firing ranges and 
tank engines. Post military noise exposure includes working 
as a police officer where he was around a handgun range.  The 
Veteran denied any history of ear infections or pathology.  
Audiometric testing performed revealed that pure tone decibel 
thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
35
LEFT
15
20
20
30
35

The Veteran's speech discrimination score on the Maryland CNC 
word list was 92 in each ear.  The diagnosis was hearing 
within normal limits from 250 to 2000Hz followed by a mild 
sensorineural hearing loss from 3000 to 6000Hz.   

Although the Veteran's audiometric testing results do not 
support a finding of hearing loss for VA purposes, the speech 
discrimination scores of 92 satisfy the requirement for 
hearing loss pursuant to 38 C.F.R. § 3.385.  However, the VA 
examiner failed to diagnose the Veteran with tinnitus. 

Since tinnitus is a subjective disability, it is possible 
that the Veteran's report of tinnitus could be indicative of 
current disability.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Even if the Board accepted that the Veteran has 
a current diagnosis of tinnitus, there is a lack of competent 
evidence that tinnitus is related to the Veteran's service to 
include evidence of continuity of symptomatology.  As noted 
above, the Veteran first reported tinnitus in February 2007, 
contemporaneous with his March 2007 claim for VA compensation 
benefits. The Board further notes that there are no records 
showing continued complaints or treatment for ringing in the 
ears (tinnitus) following separation from service. 
Importantly, no medical professional has provided a nexus 
between the Veteran's post service report of tinnitus and 
service.  On several past examinations, at a time when 
benefits were not being sought, there was no history of 
tinnitus reported.  Accordingly, for the reasons stated 
above, the Board finds that service connection for tinnitus 
is not warranted.

With regard to the claim for service connection for bilateral 
hearing loss, the Board acknowledges that the Veteran's 
account of his in-service noise exposure.  However, there is 
no indication of any hearing problems in his STRs.  The Board 
also notes that there is no competent medical evidence on 
file of a hearing loss disability, until an February 2007 VA 
audiology evaluation, more than 20 years after the Veteran's 
separation from his active service.  The Court has indicated 
that the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and  
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74  (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical relationship, or 
nexus, between any current hearing loss and the  Veteran's 
active duty service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  In short, 
there is no competent medical evidence to support either 
claim for service connection for bilateral hearing loss or 
for tinnitus. 

In adjudicating these claims, the Board has, along with the 
medical evidence, considered the Veteran's written 
assertions; however, none of this evidence provides a  basis 
for allowance of either claim.  As indicated above, these 
claims turn on the medical matters of current disability and 
nexus to service-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is not shown to be other than 
a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11  Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2  Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App.  183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.  

For these reasons, the Board finds that a basis for awarding 
service connection for bilateral hearing loss and for 
tinnitus has not been established.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent and 
probative evidence does not support either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends that his service-connected DDD, L5-S1, 
postoperative disc arthroplasty is more severe than reflected 
in the current initial 10 and 20 percent disability ratings. 
The Board notes that the Veteran last underwent a 
comprehensive VA spine examination in September 2005, in 
conjunction with his claim for service connection.  
Subsequently, in a June 2006 letter, I. Brodie, M.D. noted 
that the Veteran had experienced back pain radiating to his 
through the buttocks and into the upper thighs.  

Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected low back 
disability, to include orthopedic and neurological 
manifestations, the Board finds that a contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate this 
disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the Veteran with a thorough 
and contemporaneous medical examination).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes VA medical records from the Loma Linda VA 
medical centers (VAMC), dated through October 2007.  See Dunn 
v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Hence, the RO must obtain all outstanding 
medical records from the Loma Linda VAMC, dated from October 
2007 to the present.

The Board also notes that in a September 2007 letter, the 
Veteran indicated that he was medically retired from his 
employment in law enforcement.  The Board notes that a 
September 2004 independent medical examination report of the 
Veteran's back that was performed for the San Bernardino 
County Employees' Retirement association is of record; 
however, official determinations as to medical retirement are 
not associated with the claims file and should be obtained. 

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should, 
through VCAA-compliant notice, give the Veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim for a higher initial rating for DDD, L5-S1, 
postoperative disc arthroplasty.

Lastly, given the Veteran's contentions that he is not able 
to work because of his service-connected low back disability; 
on remand, the RO should also adjudicate whether this claim 
meets the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2008).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO should obtain from the 
Loma Linda VAMC, all pertinent, 
outstanding medical records from October 
2007 to the present.  The AMC/RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal, that is not 
currently of record.  In this regard, the 
Veteran should specifically provide 
authorization for VA to obtain San 
Bernardino County Employees' Retirement 
association determinations and the 
underlying medical records. 

3.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA spine 
examination, by an appropriate examiner, 
to determine the current severity of his 
service-connected low back disability.  
The entire claims file must be provided 
to the examiner designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished and all 
clinical findings reported in detail.

The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes). The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

In addition, incapacitation, to the 
extent identified, should be set out.  
Neurological manifestations, if any, 
should be described in detail. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim for 
a higher initial rating for DDD, L5-S1, 
postoperative disc arthroplasty, in light 
of all pertinent evidence and legal 
authority.  In addition, the AMC/RO must 
discuss whether "staged" ratings are 
warranted pursuant to Fenderson, cited to 
above, and specifically consider whether 
the criteria for a referral for 
assignment of a higher rating on an 
extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1) have been met.

5.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


